Exhibit 10.1

SECOND AMENDMENT

THIS SECOND AMENDMENT (this “Amendment”) is made and entered into as of
December 9, 2009, by and between EOP-EMBARCADERO PLACE, L.L.C., a Delaware
limited liability company (“Landlord”), and GIGOPTIX, INC., a Delaware
corporation (“Tenant”).

RECITALS

 

A.

Landlord and Tenant (as successor by merger to GigOptix LLC, an Idaho limited
liability company, formerly known as iTerra Communications LLC, an Idaho limited
liability company) are parties to that certain lease dated March 21, 2005, as
previously amended by that certain Commencement Letter dated August 11, 2005 and
that certain First Amendment dated January 26, 2009 (the “First Amendment”) (as
amended, the “Lease”). Pursuant to the Lease, Landlord has leased to Tenant
space currently containing approximately 9,414 rentable square feet (the
“Existing Premises”) currently described as Suite No. 100 on the 1st floor of
the building commonly known as 2400 Building located at 2400 Geng Road, Palo
Alto, California (the “Building”).

 

B.

The Lease will expire by its terms on December 31, 2013. The parties wish to
accelerate the expiration date of the Lease, with respect to the portion of the
Existing Premises containing approximately 5,762 rentable square feet described
as a portion of Suite No. 100 (which portion shall retain the designation as
Suite 100) on the 1st floor of the Building and shown on Exhibit A attached
hereto (the “Reduction Space”) only, on the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Reduction.

 

  1.1. Reduction Space Expiration Date. Subject to the provisions hereof, the
term of the Lease shall expire, with respect to the Reduction Space only, on
December 31, 2009 (the “Reduction Space Expiration Date”) with the same force
and effect as if such term were, by the provisions thereof, fixed to expire on
the Reduction Space Expiration Date with respect to the Reduction Space, except
as provided herein. Without limiting the foregoing, (a) the portion of the Base
Rent schedule set forth in Section 2 of the First Amendment that applies to the
Reduction Space during the period following the Reduction Space Expiration Date
is hereby deleted from the Lease; and (b) Tenant shall surrender the Reduction
Space to Landlord in accordance with the terms of the Lease on or before the
Reduction Space Expiration Date. From and after the date immediately following
the Reduction Space Expiration Date (the “Reduction Effective Date”), the
Premises shall consist solely of the Existing Premises less the Reduction Space
(the “Balance of the Existing Premises”) and shall be deemed to contain 3,652
rentable square feet. The Balance of the Existing Premises shall be designated
as Suite 110.

 

  1.2. [Intentionally Omitted.]

 

  1.3. Holding Over. If Tenant fails to surrender any portion of the Reduction
Space on or before the Reduction Space Expiration Date, Tenant’s tenancy with
respect to the Reduction Space shall be subject to Section 22 of the Lease.

 

  1.4. Demising Work. Landlord, at Landlord’s sole cost, shall cause the
following work to be performed, using Building standard methods and materials:
(a) installation of a demising wall between the Reduction Space and the Balance
of the Existing Premises, including studs and dry wall ready for finish on the
side of the Balance of the Existing Premises, (b) splitting of the HVAC system
and lighting serving the Premises as required, as reasonably determined by
Landlord, (c) ceiling grid cut and repair as required, as reasonably determined
by Landlord, and (d) installation of new Building standard egress from the
Balance of the Existing Premises, as shown on Exhibit B attached hereto. Tenant
shall be responsible, at Tenant’s sole cost (subject to the Work Letter attached
hereto as Exhibit C) for all finishes in connection with the Demising Work
within the Premises. Tenant acknowledges and agrees that the Demising Work may
be performed during Building Service Hours after the Reduction Effective Date.
Landlord and Tenant shall cooperate with each other in order to enable the
Demising Work to be performed in a timely manner and with as little
inconvenience to the operation of Tenant’s business as is reasonably possible.
Notwithstanding anything contrary provision of this Amendment, any delay in the
completion of the Demising Work or inconvenience suffered by Tenant

 

1



--------------------------------------------------------------------------------

during the performance of the Demising Work shall not delay the Reduction
Effective Date, nor shall it subject Landlord to any liability for any loss or
damage resulting therefrom or entitle Tenant to any credit, abatement or
adjustment of rent or other sums payable under the Lease, as amended.

 

2. Rent Following Reduction.

 

  2.1. Base Rent. With respect to the Balance of the Existing Premises from and
after the Reduction Effective Date, the schedule of Base Rent shall be as
follows:

 

            Period            

   Annual Rate Per
Square Foot    Monthly Base Rent

1/1/10 – 12/31/10

   $ 18.00    $ 5,478.00

1/1/11 – 12/31/11

   $ 19.80    $ 6,025.80

1/1/12 – 12/31/12

   $ 21.60    $ 6,573.60

1/1/13 – 12/31/13

   $ 23.76    $ 7,230.96

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

  2.2. Tenant’s Pro Rata Share. With respect to the Balance of the Existing
Premises from and after the Reduction Effective Date, Tenant’s Pro Rata Share
shall be 7.4163%.

 

  2.3. Expenses and Taxes. With respect to the Balance of the Existing Premises
from and after the Reduction Effective Date, Tenant shall pay for Tenant’s Pro
Rata Share of Expenses and Taxes in accordance with the terms of the Lease.

 

  2.4 Abatement. The sentence of Section 2 of the First Amendment immediately
following the Base Rent table is hereby deleted and replaced with:

“Notwithstanding the foregoing, so long as no Default exists, Tenant shall be
entitled to an abatement of Base Rent, in the amount of $5,478.00 per month, for
the months of January 2010, February 2010 and March 2010.”

 

3. Security Deposit. Effective as of the date of this Amendment, the Security
Deposit required under the Lease is hereby reduced to $10,000.00. If (a) as of
the date on which this Amendment is fully executed and delivered, Landlord holds
at least $30,000.00 as the unapplied Security Deposit under the Lease (“Existing
Security”), and (b) Landlord and Tenant have entered into the New Lease (defined
in Section 7.1 below) and the New Lease requires a security deposit of
$20,000.00, then, provided that Tenant is not then in default beyond any
applicable cure period under the Lease, as amended, effective as of the later of
the date of full execution and delivery of this Amendment or of the full
execution and delivery of the New Lease, a portion of the Existing Security in
the amount of $20,000.00 automatically shall be deemed to be held by Landlord as
the “Security Deposit” under the New Lease and subject to the terms and
provisions thereof, and Landlord shall have no obligation to return such portion
of the Existing Security to Tenant under the Lease (as amended). If the
conditions set forth in clauses (a) and (b) above are not satisfied, subject to
the Contingency set forth in Section 7.1 below and provided Tenant is not then
in default under the Lease (as amended) beyond any applicable cure period,
Landlord shall return any unapplied portion of the Security Deposit held by
Landlord under the Lease in excess of $10,000.00 within 45 days following the
date of full execution and delivery of this Amendment.

 

4. Representations. Tenant represents and warrants that, as of the date hereof
and the Reduction Space Expiration Date: (a) Tenant is the rightful owner of all
of the Tenant’s interest in the Lease; (b) Tenant has not subleased the
Reduction Space or made any disposition, assignment or conveyance of the Lease
or Tenant’s interest therein; (c) Tenant has no knowledge of any fact or
circumstance which would give rise to any claim, demand, obligation, liability,
action or cause of action arising out of or in connection with Tenant’s
occupancy of the Reduction Space; (d) no other person or entity has an interest
in the Lease, collateral or otherwise; and (e) there are no outstanding
contracts for the supply of labor or material and no work has been done or is
being done in, to or about the Reduction Space which has not been fully paid for
and for which appropriate waivers of mechanic’s liens have not been obtained.

 

5. [Intentionally Omitted]

 

6. Confidentiality. Tenant agrees that neither Tenant nor its agents or any
other parties acting on behalf of Tenant shall disclose any matters set forth in
this Amendment or disseminate or distribute any information concerning the
terms, details or conditions hereof to any person, firm or entity other than its
attorneys, accountants or advisors without obtaining the express written consent
of Landlord, unless required by legal process or to the extent such information
is already in the public domain.

 

2



--------------------------------------------------------------------------------

7. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

  7.1 Contingency. Landlord and Tenant are currently negotiating a new lease
between Landlord, as landlord, and Tenant, as tenant, for approximately 13,457
rentable square feet in the building located at 2300 Geng Road in Palo Alto,
California (the “New Lease”). If Landlord and Tenant have not entered into the
New Lease on or prior to the date that is one (1) business day after the date of
full execution and delivery of this Amendment (“Contingency Date”), this
Amendment shall be of no force or effect and the Lease shall continue as though
this Amendment had never been executed.

 

  7.2 Default. Clause (g) of the first sentence of Section 18 of the Lease is
hereby deleted and replaced with the following:

“(g) Tenant is in default beyond any notice and cure period under any other
lease or agreement with Landlord or an affiliate of Landlord at the Building or
another building within the project in which the Building is located, including,
without limitation, the New Lease.”

 

  7.3 Parking. Effective as of the Reduction Effective Date, the number of
unreserved parking spaces to which Tenant is entitled under Exhibit G to the
Lease is hereby reduced to twelve (12).

 

  7.4 Signage. Throughout Sections 1 (Building Monument Signage) and 2 (Street
Monument Signage) of Exhibit F to the Lease, the phrase “8,982 rentable square
feet” is hereby deleted and replaced with “3,652 rentable square feet”.

 

  7.5 Improvements to Premises. Landlord shall perform improvements to the
Balance of the Existing Premises in accordance with the Work Letter attached
hereto as Exhibit C.

 

8. Right of First Offer.

 

  8.1

Grant of Option; Conditions. Tenant shall have an ongoing right of first offer
(“Right of First Offer”) with respect to each the following suites (and with
respect to each portion of each such suite) (each such suite or portion thereof,
a “Potential Offering Space”): (i) the 6,263 rentable square feet known as Suite
No. 120 on the 1st floor of the Building shown on the demising plan attached to
this Amendment as Exhibit D (“Suite 120”), and (ii) the 5,762 rentable square
feet referred to herein as the Reduction Space, which shall be designated as
Suite No. 100, on the 1st floor of the Building shown on the demising plan
attached to this Amendment as Exhibit D (“Suite 100”). Tenant’s Right of First
Offer shall be exercised as follows: at any time after Landlord has determined
that any Potential Offering Space has become Available (defined below), but
before leasing such Potential Offering Space to a third party, Landlord shall
provide Tenant with written notice (the “Advice”) advising Tenant of the terms
under which Landlord is prepared to lease such Potential Offering Space (an
“Offering Space”) to Tenant for the remainder of the Term, which terms shall
reflect the Prevailing Market (hereinafter defined) rate for such Offering Space
as reasonably determined by Landlord. For purposes hereof, a Potential Offering
Space shall be deemed to become “Available” as follows: (i) except for Suite
100, if such Potential Offering Space is not under lease to a third party as of
the date of mutual execution and delivery of the Amendment, such Potential
Offering Space shall be deemed to become Available when Landlord has located a
prospective tenant that may be interested in leasing such Potential Offering
Space; (ii) if such Potential Offering Space is under lease to a third party as
of the date of mutual execution and delivery of the Amendment, such Potential
Offering Space shall be deemed to become Available when Landlord has determined
that the third-party tenant of such Potential Offering Space, and any occupant
of such Potential Offering Space claiming under such third-party tenant, will
not extend or renew the term of its lease, or enter into a new lease, for such
Potential Offering Space; and (iii) with respect to Suite 100 (or any portion
thereof) only, such Potential Offering Space shall be deemed to become Available
when Landlord has determined that the first third-party tenant of such Potential
Offering Space to lease such Potential Offering Space following the Reduction
Effective Date, and any occupant of such Potential Offering Space claiming under
such third-party tenant, will not extend or renew the term of its lease, or
enter into a new lease, for such Potential Offering Space. Tenant may lease any
Offering Space in its entirety only, under the terms set forth in the

 

3



--------------------------------------------------------------------------------

Advice, by delivering written notice of exercise to Landlord (the “Notice of
Exercise”) within ten (10) days after the date of the Advice, except that Tenant
shall have no Right of First Offer and Landlord shall not be required to provide
Tenant with an Advice with respect to any Potential Offering Space, if:

 

  8.1.1 Tenant is in default under the Lease (as amended) beyond any applicable
cure period when Landlord would otherwise deliver the Advice; or

 

  8.1.2 the Premises is sublet (other than pursuant to a Permitted Transfer) at
the time Landlord would otherwise deliver the Advice; or

 

  8.1.3 the Lease, as amended, has been assigned (other than pursuant to a
Permitted Transfer) before the date Landlord on which would otherwise deliver
the Advice; or

 

  8.1.4. Tenant is not occupying the Premises on the date on which Landlord
would otherwise deliver the Advice.

 

  8.2 Terms for Offering Space.

 

  8.2.1 The Term for the Offering Space shall commence on the commencement date
stated in the Advice and thereupon such Offering Space shall be considered a
part of the Premises, provided that all of the terms stated in the Advice shall
govern Tenant’s leasing of the Offering Space and only to the extent that they
do not conflict with the Advice, the terms and conditions of the Lease shall
apply to the Offering Space.

 

  8.2.2. Tenant shall pay Base Rent and Additional Rent for the Offering Space
in accordance with the terms and conditions of the Advice, which terms and
conditions shall reflect the Prevailing Market rate for the Offering Space as
determined in Landlord’s reasonable judgment.

 

  8.2.3. The Offering Space (including improvements and personality, if any)
shall be accepted by Tenant in its condition and as-built configuration existing
on the earlier of the date Tenant takes possession of the Offering Space or as
of the date the term for such Offering Space commences, unless the Advice
specifies any work to be performed by Landlord in the Offering Space, in which
case Landlord shall perform such work in the Offering Space. If Landlord is
delayed delivering possession of the Offering Space due to the holdover or
unlawful possession of such space by any party, Landlord shall use reasonable
efforts to obtain possession of the space, and the commencement of the term for
the Offering Space shall be postponed until the date Landlord delivers
possession of the Offering Space to Tenant free from occupancy by any party.

 

  8.3 Termination of Right of First Offer. The rights of Tenant hereunder with
respect to any Potential Offering Space shall terminate on the earlier to occur
of: (i) December 31, 2012 (unless Tenant has exercised its Extension Option
(defined in Section 6.12 of the First Amendment) and either Tenant has delivered
a Binding Notice (defined in Section 6.12(C) of the First Amendment) or Landlord
and Tenant have otherwise timely agreed upon the Prevailing Market (defined in
Section 6.12(C) of the First Amendment) rate for the Premises during the Second
Extension Term (defined in Section 6.12(A) of the First Amendment), in either
case pursuant to Section 6.12 of the First Amendment, in which event the date
shall be December 31, 2017; (ii) Tenant’s failure to exercise its Right of First
Offer with respect to such Potential Offering Space (or any larger Potential
Offering Space containing such Potential Offering Space) within the ten (10) day
period provided in Section 8.1 above; and (iii) the date Landlord would have
provided Tenant an Advice for such Potential Offering Space if Tenant had not
been in violation of one or more of the conditions set forth in Section 8.1
above. In addition, if Landlord provides Tenant with an Advice for any Offering
Space that contains expansion rights (whether such rights are described as an
expansion option, right of first refusal, right of first offer or otherwise)
with respect to any other Potential Offering Space (such other Potential
Offering Space subject to such expansion rights is referred to herein as an
“Encumbered Potential Offering Space”) and Tenant does not exercise its Right of
First Offer to lease such Offering Space pursuant to the Advice, Tenant’s Right
of First Offer with respect to the Encumbered Potential Offering Space shall be
subject and subordinate to all such expansion rights contained in the Advice.

 

4



--------------------------------------------------------------------------------

  8.4 Offering Amendment. If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment (the “Offering Amendment”) adding the Offering Space
to the Premises on the terms set forth in the Advice and reflecting the changes
in the Base Rent, rentable square footage of the Premises, Tenant’s Pro Rata
Share and other appropriate terms. A copy of the Offering Amendment shall be
sent to Tenant within a reasonable time after Landlord’s receipt of the Notice
of Exercise executed by Tenant, and Tenant shall execute and return the Offering
Amendment to Landlord within 15 days thereafter, but an otherwise valid exercise
of the Right of First Offer shall be fully effective whether or not the Offering
Amendment is executed.

 

  8.5 Definition of Prevailing Market. For purposes of this Right of First Offer
provision, “Prevailing Market” shall mean the annual rental rate per square foot
for space comparable to the Offering Space in the Building and office buildings
comparable to the Building in the Palo Alto, California area under leases and
renewal and expansion amendments being entered into at or about the tune that
Prevailing Market is being determined, giving appropriate consideration to
tenant concessions, brokerage commissions, tenant improvement allowances,
existing improvements in the space in question, and the method of allocating
operating expenses and taxes. Notwithstanding the foregoing, space leased under
any of the following circumstances shall not be considered to be comparable for
purposes hereof: (i) the lease term is for less than the lease term of the
Offering Space, (ii) the space is encumbered by the option rights of another
tenant, or (iii) the space has a lack of windows and/or an awkward or unusual
shape or configuration. The foregoing is not intended to be an exclusive list of
space that will not be considered to be comparable.

 

  8.6 Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Offer is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building or project in which
the Building is located existing on the date hereof.

 

9. Miscellaneous.

 

  9.1. This Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Amendment, set forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements.

 

  9.2. Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

  9.3. In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

  9.4. Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered it to Tenant.

 

  9.5. The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

[SIGNATURES ARE ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

EOP-EMBARCADERO PLACE, L.L.C., a

Delaware limited liability company

By:  

LOGO [g91870g59d62.jpg]

Name:   Kenneth Young Title:   Vice President - Leasing TENANT: GIGOPTIX, INC. a
Delaware corporation By:  

LOGO [g91870g64k80.jpg]

 

Name:   Avi Katz Title:   CEO

 

6



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF REDUCTION SPACE

 

1



--------------------------------------------------------------------------------

LOGO [g91870g40d06.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

DEPICTION OF DEMISING WORK

[to be attached]

 

1



--------------------------------------------------------------------------------

LOGO [g91870g02e88.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER

As used in this Exhibit C (this “Work Letter”), the following terms shall have
the following meanings: “Agreement” means the amendment of which this Work
Letter is a part. “Premises” means the Balance of the Existing Premises. “Tenant
Improvements” means all improvements to be constructed in the Premises pursuant
to this Work Letter. “Tenant Improvement Work” means the construction of the
Tenant Improvements, together with any related work (including demolition) that
is necessary to construct the Tenant Improvements.

 

1 ALLOWANCE.

1.1 Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $25,000.00 to be applied toward the
Allowance Items (defined in Section 1.2 below). Tenant shall be responsible for
all costs associated with the Tenant Improvement Work, including the costs of
the Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Work Letter. If any portion of the Allowance
remains after the Allowance Items have been fully paid for, Landlord, upon
Tenant’s request, shall disburse such portion of the Allowance (the “Excess
Allowance”) to Tenant, to be applied (as specified in Tenant’s request), toward
(i) the reasonable costs of furniture or typical office equipment purchased by
Tenant for use in the Premises during the Term (“FF&E Costs”), which furniture
and/or equipment shall be Tenant’s Property under the Lease, within 30 days
after receiving paid invoices from Tenant with respect to such FF&E Costs,
(ii) the cost of moving Tenant’s furniture, equipment and/or other personal
property into the Premises (“Moving Costs”), within 30 days after receiving paid
invoices from Tenant with respect to such Moving Costs, (iii) the cost of
installing data or telecommunications cabling in the Premises (“Cabling Costs”),
within 30 days after receiving paid invoices from Tenant with respect to such
Cabling Costs, (iv) the installment(s) of Base Rent next due and payable under
the Lease, as amended, or (v) provided Landlord is then the landlord under the
New Lease, towards any “Allowance Items”, “FF&E Costs”, “Moving Costs” or
“Cabling Costs” under the New Lease (as defined in Section 7.1 of the
Agreement), to the extent defined in and provided for in the New Lease.
Notwithstanding the foregoing, if Tenant fails to use the entire Allowance
(including any Excess Allowance) by October 31, 2010, the unused amount shall
revert to Landlord and Tenant shall have no further rights with respect thereto.
Notwithstanding any provision in this Work Letter or the New Lease to the
contrary, in no event shall Landlord’s collective allowance payment/application
obligations pursuant to this Work Letter and the “Work Letter” attached to the
New Lease, if any, exceed $100,000.00.

1.2 Disbursement. Except as otherwise provided in this Work Letter, the
Allowance shall be disbursed by Landlord only for the following items (the
“Allowance Items”): (a) the fees of the Architect (defined in Section 2.1 below)
and the Engineers (defined in Section 2.1 below); (b) plan-check, permit and
license fees relating to performance of the Tenant Improvement Work; (c) the
cost of performing the Tenant Improvement Work, including after hours charges,
testing and inspection costs, freight elevator usage, hoisting and trash removal
costs, and contractors’ fees and general conditions; (d) the cost of any change
to the base, shell or core of the Premises or Building required by the Plans
(defined in Section 2.1 below) (including if such change is due to the fact that
such work is prepared on an unoccupied basis), including all direct
architectural and/or engineering fees and expenses incurred in connection
therewith; (e) the cost of any change to the Plans or Tenant Improvement Work
required by Law; (f) the Coordination Fee (defined in Section 2.3 below);
(g) sales and use taxes; and (h) all other costs expended by Landlord in
connection with the performance of the Tenant Improvement Work.

 

2 PLANS.

2.1 Selection of Architect/Plans. Landlord shall retain the architect/space
planner (the “Architect”) and the engineering consultants (the “Engineers”) of
Landlord’s choice to prepare all architectural plans for the Premises and all
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, life-safety, and sprinkler work in the Premises. The plans and
drawings to be prepared by the Architect and the Engineers shall be referred to
in this Work Letter as the “Plans.” Tenant shall be responsible for ensuring
that all elements of the design of the Plans are suitable for Tenant’s use of
the Premises, and neither the preparation of the Plans by the Architect or the
Engineers nor Landlord’s approval of the Plans shall relieve Tenant from such
responsibility. Landlord shall cause the Architect and the Engineers to use the
Required Level of Care (defined below) to cause the Plans to comply with Law;
provided, however, that Tenant, not Landlord, shall be responsible for any
violation of Law by the Plans resulting from Tenant’s use of the Premises for
other than general office purposes. Tenant acknowledges and agrees that if
Landlord breaches its obligations under the preceding sentence, any resulting
obligation of Landlord to pay (outside the Allowance) for any alteration to the

 

1



--------------------------------------------------------------------------------

Premises required by Law shall be limited to the excess, if any, of the sum of
the cost of such alteration plus the cost of the Tenant Improvement Work
performed pursuant to the Approved Construction Drawings (defined in Section 2.5
below) over the amount that it would have cost to perform the Tenant Improvement
Work pursuant to the Approved Construction Drawings if the Approved Construction
Drawings had complied with Law. As used herein, “Required Level of Care” means
the level of care that reputable architects and engineers customarily use to
cause drawings and specifications to comply with Law where such drawings and
specifications are prepared for spaces in buildings comparable in quality to the
Building. Tenant shall be responsible for ensuring that the Plans comply with
Law to the extent Landlord is not expressly so responsible under this
Section 2.1, and neither the preparation of the Plans by the Architect or the
Engineers nor Landlord’s approval of the Plans shall relieve Tenant from such
responsibility. To the extent that either party (the “Responsible Party”) is
responsible under this Section 2.1 for causing the Plans to comply with Law, the
Responsible Party may contest any alleged violation of Law in good faith,
including by seeking a waiver or deferment of compliance, asserting any defense
allowed by Law, and exercising any right of appeal (provided that the other
party incurs no liability as a result of such contest and that, after completing
such contest, the Responsible Party makes any modification to the Plans or any
alteration to the Premises that is necessary to comply with any final order or
judgment).

2.2 Initial Programming Information. Tenant shall furnish to Landlord all
information necessary in the judgment of Landlord, the Architect and the
Engineers for the preparation of a conceptual space plan for the Premises (a
“Space Plan”), including layout and designation of all offices, rooms and other
partitioning, their intended use, and equipment to be contained therein, the
number and sizes of workstations, number and size of kitchen, copy, reception
and storage areas (collectively, the “Initial Programming Information”). The
Initial Programming Information shall be consistent with Landlord’s requirements
for avoiding aesthetic, engineering or other conflicts with the design and
function of the balance of the Building (collectively, the “Landlord
Requirements”) and shall otherwise be subject to Landlord’s reasonable approval.
Landlord shall provide Tenant with notice approving or reasonably disapproving
the Initial Programming Information within five (5) business days after the
later of Landlord’s receipt thereof or the mutual execution and delivery of this
Agreement. If Landlord disapproves the Initial Programming Information,
Landlord’s notice of disapproval shall describe with reasonable specificity the
basis for such disapproval and the changes that would be necessary to resolve
Landlord’s objections. If Landlord disapproves the Initial Programming
Information, Tenant shall modify the Initial Programming Information and
resubmit it for Landlord’s review and approval. Such procedure shall be repeated
as necessary until Landlord has approved the Initial Programming Information.

2.3 Space Plan. After approving the Initial Programming Information, Landlord
shall cause the Architect to prepare and deliver to Tenant a Space Plan that
conforms to the Initial Programming Information. Such preparation and delivery
shall occur within 10 business days after the later of Landlord’s approval of
the Initial Programming Information or the mutual execution and delivery of this
Agreement. Tenant shall approve or disapprove the Space Plan by notice to
Landlord. If Tenant disapproves the Space Plan, Tenant’s notice of disapproval
shall specify any revisions Tenant desires in the Space Plan. After receiving
such notice of disapproval, Landlord shall cause the Architect to revise the
Space Plan, taking into account the reasons for Tenant’s disapproval (provided,
however, that Landlord shall not be required to cause the Architect to make any
revision to the Space Plan that is inconsistent with the Landlord Requirements
or that Landlord otherwise reasonably disapproves), and resubmit the Space Plan
to Tenant for its approval. Such revision and resubmission shall occur within
five (5) business days after the later of Landlord’s receipt of Tenant’s notice
of disapproval or the mutual execution and delivery of this Agreement if such
revision is not material, and within such longer period of time as may be
reasonably necessary (but not more than 10 business days after the later of such
receipt or such execution and delivery) if such revision is material. Such
procedure shall be repeated as necessary until Tenant has approved the Space
Plan.

2.4 Additional Programming Information. After approving the Space Plan, Tenant
shall furnish to Landlord all information that, together with the Space Plan, is
necessary in the judgment of Landlord, the Architect and the Engineers to
complete the architectural, engineering and final architectural working drawings
for the Premises in a form that is sufficient to enable subcontractors to bid on
the work and to obtain all applicable permits for the Tenant Improvement Work
(the “Construction Drawings”), including electrical requirements, telephone
requirements, special HVAC requirements, plumbing requirements, and all interior
and special finishes (collectively, the “Additional Programming Information”).
The Additional Programming Information shall be consistent with the Landlord
Requirements and shall otherwise be subject to Landlord’s reasonable approval.
Landlord shall provide Tenant with notice approving or reasonably disapproving
the Additional Programming Information within five (5) business days after the
later of Landlord’s receipt thereof or the mutual execution and delivery of this
Agreement. If Landlord disapproves the Additional Programming Information,
Landlord’s notice of disapproval shall describe with reasonable specificity the
basis for such disapproval and the changes that would be necessary to resolve
Landlord’s objections. If Landlord disapproves the Additional Programming
Information, Tenant shall modify the Additional Programming Information and
resubmit it for Landlord’s review and approval. Such procedure shall be repeated
as necessary until Landlord has approved the Additional Programming Information.

 

2



--------------------------------------------------------------------------------

2.5 Construction Drawings. After approving the Additional Programming
Information, Landlord shall cause the Architect and the Engineers to prepare and
deliver to Tenant Construction Drawings that conform to the approved Space Plan
and the approved Additional Programming Information. Such preparation and
delivery shall occur within 15 business days after the later of Landlord’s
approval of the Additional Programming Information or the mutual execution and
delivery of this Agreement. Tenant shall approve or disapprove the Construction
Drawings by notice to Landlord. If Tenant disapproves the Construction Drawings,
Tenant’s notice of disapproval shall specify any revisions Tenant desires in the
Construction Drawings. After receiving such notice of disapproval, Landlord
shall cause the Architect and/or the Engineers to revise the Construction
Drawings, taking into account the reasons for Tenant’s disapproval (provided,
however, that Landlord shall not be required to cause the Architect or the
Engineers to make any revision to the Construction Drawings that is inconsistent
with the Landlord Requirements or that Landlord otherwise reasonably
disapproves), and resubmit the Construction Drawings to Tenant for its approval.
Such revision and resubmission shall occur within five (5) business days after
the later of Landlord’s receipt of Tenant’s notice of disapproval or the mutual
execution and delivery of this Agreement if such revision is not material, and
within such longer period of time as may be reasonably necessary (but not more
than 15 business days after the later of such receipt or such mutual execution
and delivery) if such revision is material. Such procedure shall be repeated as
necessary until Tenant has approved the Construction Drawings. The Construction
Drawings approved by Landlord and Tenant are referred to in this Work Letter as
the “Approved Construction Drawings”.

2.6 Time Deadlines. Tenant shall use its best efforts to cooperate with Landlord
and its architect, engineers and other consultants to complete all phases of the
Plans, obtain the permits for the Tenant Improvement Work and approve the Cost
Proposal (defined in Section 3.2 below) as soon as possible after the execution
of this Agreement, and Tenant shall meet with Landlord, in accordance with a
schedule determined by Landlord, to discuss the parties’ progress. Without
limiting the foregoing, Tenant shall cause the Pricing Completion Date (defined
below) to occur on or before the Pricing Due Date (defined below). As used in
this Work Letter, “Pricing Completion Date” means the date on which Tenant
approves the Cost Proposal pursuant to Section 3.2 below. As used in this Work
Letter, “Pricing Due Date” means June 30, 2010; provided, however, that the
Pricing Due Date shall be extended by one day for each day, if any, by which the
Pricing Completion Date is delayed by any failure of Landlord to comply with its
obligations under this Section 2 or Sections 3.2 or 3.3.3 below.

 

3 CONSTRUCTION.

3.1 Contractor. A contractor designated by Landlord (the “Contractor”) shall
perform the Tenant Improvement Work. In addition, Landlord may select and/or
approve of any subcontractors, mechanics and materialmen used in connection with
the performance of the Tenant Improvement Work.

3.2 Cost Proposal. Within 10 business days after the Approved Construction
Drawings are approved by Landlord and Tenant, Landlord shall provide Tenant with
Landlord’s reasonable estimate (the “Cost Proposal”) of the cost of all
Allowance Items to be incurred by Tenant in connection with the performance of
the Tenant Improvement Work pursuant to the Approved Construction Drawings.
Tenant shall provide Landlord with notice approving or disapproving the Cost
Proposal. If Tenant disapproves the Cost Proposal, Tenant’s notice of
disapproval shall be accompanied by proposed revisions to the Approved
Construction Drawings that Tenant requests in order to resolve its objections to
the Cost Proposal, and Landlord shall respond as required under Section 3.3.3
below. Such procedure shall be repeated as necessary until the Cost Proposal is
approved by Tenant. Upon Tenant’s approval of the Cost Proposal, Landlord may
purchase the items set forth in the Cost Proposal and commence construction
relating to such items.

3.3 Construction.

3.3.1 Over-Allowance Amount. If the Cost Proposal exceeds the Allowance, then,
concurrently with its delivery to Landlord of approval of the Cost Proposal,
Tenant shall deliver to Landlord cash in the amount of such excess (the
“Over-Allowance Amount”). Any Over-Allowance Amount shall be disbursed by
Landlord before the Allowance and pursuant to the same procedure as the
Allowance. If, after the Cost Proposal is approved by Tenant, any revision is
made to the Approved Construction Drawings or the Tenant Improvement Work that
increases the Cost Proposal, or if the Cost Proposal is otherwise increased to
reflect the actual cost of all Allowance Items to be incurred by Tenant in
connection with the performance of the Tenant Improvement Work pursuant to the
Approved Construction Drawings, then Tenant shall deliver any resulting
Over-Allowance Amount (or any resulting increase in the Over-Allowance Amount)
to Landlord immediately upon Landlord’s request.

3.3.2 Landlord’s Retention of Contractor. Landlord shall independently retain
the Contractor to perform the Tenant Improvement Work in accordance with the
Approved Construction

 

3



--------------------------------------------------------------------------------

Drawings. In consideration of Landlord’s coordination of the Tenant Improvement
Work, Tenant shall pay Landlord a fee (the “Coordination Fee”) in an amount
equal to 1% of the cost of the Tenant Improvement Work, not to exceed a total
Coordination Fee of $2,500.00 (the “Coordination Fee Cap”); provided that the
Coordination Fee Cap under this Work Letter shall be reduced by any
“Coordination Fee” paid by Tenant pursuant to the “Work Letter” attached to the
New Lease, such that Tenant shall not be required to pay in excess of $2,500.00
in “Coordination Fees” collectively pursuant to this Work Letter and the “Work
Letter” attached to the New Lease. The Coordination Fee shall be in lieu of, and
not in addition to, the oversight and coordination fee provided in Section 9.03
of the Lease with respect to the Tenant Improvement Work performed pursuant to
this Work Letter.

3.3.3 Revisions to Approved Construction Drawings. If Tenant requests any
revision to the Approved Construction Drawings, Landlord shall provide Tenant
with notice approving or reasonably disapproving such revision, and, if Landlord
approves such revision, Landlord shall have such revision made and delivered to
Tenant, together with notice of any resulting change in the most recent Cost
Proposal, if any, within five (5) business days after the later of Landlord’s
receipt of such request or the mutual execution and delivery of this Agreement
if such revision is not material, and within such longer period of time as may
be reasonably necessary (but not more than 10 business days after the later of
such receipt or such execution and delivery) if such revision is material,
whereupon Tenant, within one business day, shall notify Landlord whether it
desires to proceed with such revision. If Landlord has commenced performance of
the Tenant Improvement Work, then, in the absence of such authorization,
Landlord shall have the option to continue such performance disregarding such
revision.

3.3.4 Contractor’s Warranties. Landlord hereby assigns to Tenant all warranties
and guaranties by Contractor pursuant to the Construction Contract (defined
below) with respect to the Tenant Improvement Work, and Tenant hereby waives all
claims against Landlord relating to or arising out of the construction of the
Tenant Improvement Work (including, without limitation, latent defects);
provided, however, Landlord hereby agrees to reasonably cooperate with Tenant,
at no cost to Landlord, with the enforcement of any such warranties and/or
guaranties. As used in this Work Letter, “Construction Contract” means the
construction contract between Landlord and the Contractor pursuant to which the
Tenant Improvements will be constructed. As used in this Work Letter,
“Construction Contract” means the construction contract between Landlord and the
Contractor pursuant to which the Tenant Improvements will be constructed.

 

4 COMPLETION.

Tenant acknowledges and agrees that the Tenant Improvement Work may be performed
during Building Service Hours after the Reduction Effective Date. Landlord and
Tenant shall cooperate with each other in order to enable the Tenant Improvement
Work to be performed in a timely manner and with as little inconvenience to the
operation of Tenant’s business as is reasonably possible. Notwithstanding any
contrary provision of this Agreement, any delay in the completion of the Tenant
Improvement Work or inconvenience suffered by Tenant during the performance of
the Tenant Improvement Work shall not delay the Reduction Effective Date, nor
shall it subject Landlord to any liability for any loss or damage resulting
therefrom or entitle Tenant to any credit, abatement or adjustment of rent or
other sums payable under the Lease. Notwithstanding any contrary provision of
this Agreement, if, as a result of Tenant’s breach of this Section 4 or
Section 2.6 above, the Tenant Improvement Work or any portion thereof is not
completed by September 30, 2010, Landlord shall have no further obligation to
perform or pay for such Tenant Improvement Work (provided that the foregoing
shall not affect Tenant’s rights to otherwise apply the Allowance to the extent
provided in Section 1.1 above).

 

5 MISCELLANEOUS.

5.1 Tenant Default. Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under the Lease or this Agreement before the Tenant Improvement
Work is completed or before the Allowance is completely disbursed, then
(a) Landlord’s obligations under this Work Letter shall be excused, and Landlord
may cause Tenant’s contractor to cease performance of the Tenant Improvement
Work, until such default is cured, and (b) Tenant shall be responsible for any
resulting delay in the completion of the Tenant Improvement Work.

5.2 Other. This Work Letter shall not apply to any space other than the
Premises.

 

4



--------------------------------------------------------------------------------

EXHIBIT D

POTENTIAL OFFERING SPACES

 

1



--------------------------------------------------------------------------------

LOGO [g91870g50j89.jpg]



--------------------------------------------------------------------------------

LOGO [g91870g40d06.jpg]